FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 13, 2022

                                    No. 04-21-00361-CV

                                CITY OF GREY FOREST,
                                       Appellant

                                             v.

                             Edwin SCHARF and Irene Scharf,
                                      Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-23245
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER
        On September 8, 2022, appellees filed an unopposed motion to expedite issuance of the
court’s mandate in this appeal. The motion is GRANTED, and the clerk of the court is
DIRECTED to issue this court’s mandate in this appeal contemporaneously with the issuance of
this order. See TEX. R. APP. P. 18.1(c).



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court